Citation Nr: 1745296	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar strain and osteoarthritis of the lower back. 

2.  Entitlement to service connection for right ankle injury. 

3.  Entitlement to service connection for Post-Traumatic Stress Disorder (PTSD). 

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines from June 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing before the undersigned by video conference in August 2015.  A transcript of that hearing is of record.  

In an unappealed rating decision issued in April 1982, the RO denied entitlement to service connection for PTSD.  Since that time, VA has adopted liberalizing regulations creating a new basis for establishing the stressor element of a claim for service connection for PTSD based on fear of hostile military activity.  38 C.F.R. § 3.304(f)(3) (2016).  The claim is therefore considered on a de novo basis without the need for new and material evidence.  Pelegrini v. Principi, 18 Vet App 112 (2004).

The issue of post-traumatic stress syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's lumbar strain and osteoarthritis of the lower back were not caused or aggravated by a disease or injury in active service.  

2. The Veteran does not have a current right ankle disability that is the result of a disease or injury in active service.  

3.  Bilateral hearing loss disability is the result of noise exposure in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

Service connection will be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), service connection may be based upon a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Factual Background- Lumbar Strain and Osteoarthritis of the Lower Back

The Veteran's service treatment records (STR) indicate that in May 1967, he was seen for back pain, which had been present for three days.  He reported hurting the left side of his back after attempting to lift an 80 pound body building weight. This caused spasms and difficulty with breathing if he attempted a sudden movement.  The remainder of the service treatment records are silent with regard to any disability of the back.  On the examination for separation from service, the only noted defects pertained to the eyes.  The back was reportedly normal

At a VA examination in January 1979, the Veteran's only complaints were in regard to his skin and right shoulder.

The Veteran contends this injury in service, while much improved during and after service, nonetheless has consistently plagued him ever since service.    

In a May 2013 VA examination, the examiner gave three diagnoses of the Veteran's back disability: lumbar back strain mild acute (resolved), osteoarthritis moderate consistent with body habitus lifestyle, and lumbar back strain (chronic).  The examiner opined the currently diagnosed back conditions were not related to the Veteran's treatment in service.  As a rationale to support the opinion, the examiner stated the in-service complaint of back pain was due to a car accident that appeared to have resolved because there were no other service complaints made by the Veteran, nor any until the claims filing decades later.  In examining the Veteran, the noted the Veteran demonstrated poor lifting mechanics that increased risk for strain.  Additionally, the examiner found moderate osteoarthritis of the back to be a common age-related condition.  

In his notice of disagreement the Veteran referred to the episode of back pain in May 1967; in his substantive appeal the Veteran reported two back injuries in service.

At his hearing the Veteran testified that he had had no other injuries to his back since service.  He reported pain ever since service, which he described as "just like annoying pain a little bit.  You know, I mean, nothing that, you know, I just learned to live with it is all."  (Tr. p. 11).  

Analysis- Lumbar Strain and Osteoarthritis of the Lower Back

The Veteran has demonstrated a current low back disability.  Likewise, incurrence of an injury in service is shown by the Veteran's STR and testimony.  Hence, the only contested matter is the causal relationship between the present disability and the injury incurred during service.  

There is no competent medical opinion linking any low back disability to service.  The May 2013 VA examiner specifically found that it was not likely that the Veteran's low back disability is related to service.  The examiner reviewed the claims file, noted the Veteran's reports concerning his low back disability, reviewed X-rays and performed a contemporaneous and thorough disability examination; and provided a credible rationale for the opinion.  There is no medical opinion to the contrary. 

Additionally, there is no evidence the Veteran reported any back-disability symptoms in the forty-plus years that elapsed since exiting service.  

The Veteran is competent to report continuing symptoms since his in-service back injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  His testimony; however, is contradicted by the normal examination at the time of discharge from service and the absence of any pertinent complaints during examinations in January 1978.  At a VA medical examination in February 1982, the Veteran again reported no complaints referable to the back.  He could perform heel, toe and tightrope walk tests.  He was described as lean and muscular and his carriage, posture and gait were all normal.  Where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist.  See also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) 

In addition, the Veteran has not provided a consistent history with regard to his back disability.  In his notice of disagreement he reported only the injury documented in the service treatment records; but in his substantive appeal he reported two injuries, including an in-service motor vehicle accident.  The service treatment records show the car accident but also report no complaints or findings referable to the back.  The 1982 VA examination reported a motor vehicle accident only in 1981.  Given this variation and the absence of any reports of back disability in the contemporaneous record until decades after service; the recent reports of a continuity of symptoms are of little probative value.

Absent a continuity of symptomatology, the Veteran has not been shown to possess the requisite medical expertise provide a competent opinion attributing a current back disability to a remote injury in service.  See King v. Shinseki, 700 F. 3d 1339, 1345 (Fed. Cir. 2012).  

The most probative evidence is against a nexus between the current back disabilities and an in-service disease or injury.  The weight of the evidence is against the claim; reasonable doubt does not arise; and the claim must be denied.  38 U.S.C.A. § 5107(b).

Factual Background- Ankle Injury

In July of 1966, the Veteran was involved in a car accident.  His STR revealed an apparent sprained right ankle; X-rays were negative for any fractures.  Three days later, addition STR reports indicate the ankle was rechecked and was noted as improving.  

In the VA examination on May, 2013, the examiner noted reviewing the Veteran's records, to include the claims file and STR, recent medical examinations, and diagnostic testing.  The examiner interviewed the Veteran about his medical history and current symptoms.  The examiner concluded the Veteran's claimed ankle problems were not caused by any specific illness or injury, including the in-service ankle sprain.  The examiner noted the sprain appeared to have healed normally, as would be expected, and was consistent with the lack of any additional treatment records.  The examiner concluded that no current ankle condition was present.  Hence, any ankle condition noted in service had resolved entirely and without residual.  There are no notes of ankle complaints found in recent years of
primary care or other medical records.  The examiner noted the Veteran had a history of gout that could affect his ankles in the future, but there is no current evidence of that condition, said the examiner, nor evidence of that condition while in the service.  

In his hearing testimony before the Veteran testified that he currently had circulation problems in his hands and his feet.  (Tr. p. 16).  He could not recall any specific problems with his ankles until 2005.  


Analysis- Ankle Injury

The VA examination in May 2013 showed normal examination of the right ankle and no painful motion or limited motion in the right ankle.  There was no localized pain on examination discovered, nor any functional loss and / or functional impairment.  The examiner found that the Veteran's right ankle sprain in service was acute and transitory, because current rays were normal.  Thus, it was determined that the Veteran's currently claimed right ankle disorder was less likely than not due to or related to his military service.

The Veteran is competent to report his symptoms associated with his claimed disabilities, as pain or swelling in the ankle is readily apparent to a layperson.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or, in this case, to show that he has an ankle disability.  The Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present right ankle disability related to his military service. 

The Veteran is competent to report right ankle symptoms, but there is no evidence linking those symptoms to service.  The contemporaneous records from service and the decades immediately following do not show ongoing ankle symptoms and the Veteran has acknowledged that he was unaware of any ankle symptoms until approximately 48 years after service.  As previously noted, the Veteran lacks the expertise to attribute a current disability to a remote injury in service.  Absent competent evidence of a nexus to service, the claim must be denied.




Factual Background- Hearing Loss

The Veteran's STRs are negative for any complaints or treatment for hearing loss.  His enlistment records indicate normal audiometry and whispered-voice results.  His exit STR indicates normal whispered-voice results but unfortunately, contains no audiometry testing.  The Veteran's military records indicate service in combat zones where significant noise exposure could be expected.  

The Veteran testified before the Board that he served for a year in Vietnam as a machine-gunner, and additionally worked with rocket launchers and demolition.  Hrg. Tr. p. 18.  He testified to being in combat on numerous occasions, and once having a concussion grenade explode a few feet from him.  He stated he could not hear for an hour or so after that.  Thereafter, he testified that it "didn't become a problem until (later in life) and then all of a sudden just, boom, it was gone."  Tr. p. 22.  

In his notice of disagreement, the Veteran indicated his hearing difficulties led him to misunderstanding people and giving the wrong answers at times.  In general, a fair reading of the record indicates longstanding aggravation in daily activities due to hearing loss.  

In the May 2013 VA hearing exam of the Veteran, hearing loss was measured sufficient to qualify the Veteran for disability benefits.  The right ear showed 16 percent speech discrimination.  He had decibel (dB) loss at the puretone threshold of 500 Hertz (Hz) at 65, with a 65 dB loss at 1000 Hz, a 70 dB loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 70 dB loss at 4000 Hz. 

A psychiatry consult from May 2012 indicates the Veteran was seen late for his appointment, even though arriving early, because the Veteran could not hear his name being called for approximately 20 minutes.  

The Veteran submitted a report dated November 2013 from an ENT.  The ENT stated the Veteran's pure tone air and bone conduction testing revealed a profound, sensorineural hearing loss in both ears.  Speech reception thresholds were in good agreement with the pure tone averages.  Speech discrimination ability was very poor with only 52% correct in his right ear and 28% correct in his left ear when presented in quiet at a comfortable listening level.  The doctor opined the "results are consistent with those that would be expected in a person exposed to demolition noises for 3 years."

Analysis- Hearing Loss

On a VA audiology examination in April 2009, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely than not that the Veteran's current hearing loss was related to his service.  The examiner stated that the Veteran's bilateral hearing loss had a late onset, and was likely impacted by the Veteran's post-service profession (machinist, driver).  The examiner also noted that the Veteran's STR were negative for complaints of hearing loss, and specifically, referred to informal testing at exiting service that did not show hearing loss.  

The whispered-voice test is no longer used and has long been considered a crude hearing measurement method, due to the lack of controls involved.  See Davis, H., and Silverman R., Audiometry: Puretone and Simple Speech Tests, Hearing and Deafness, Chapter 7, pp. 181-182 (1970).  For unknown reasons, more accurate audiometric testing was not done upon the Veteran's service exit examination; and the Board places little weight on such inexact hearing test results.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A (d)(2)(B) that there be a nexus between military service and a claimed condition.

Here, the Veteran has testified that while his hearing loss was not so much of a problem while in or exiting service, a small problem is, still, a problem that can link continuity of symptomatology.  Serious noise exposure and hearing loss have been conceded.  The Board finds that the Veteran's statements as to the onset of hearing loss and continuity of symptomatology since service are credible.  Both the Veteran and the Board acknowledge that chronic hearing loss was not documented in service or for many years thereafter.  However, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).  

Additionally, the Board is presented with a persuasive private medical report from an ENT indicating the Veteran's hearing loss is of the type "that would be expected in a person exposed to demolition noises for 3 years."  

The Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of hearing loss in service, continuity of symptoms since service, medical evidence linking it to noise exposure, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


ORDER

1.  Entitlement to service connection for lumbar strain and osteoarthritis of the lower back is denied.   

2.  Entitlement to service connection for right ankle injury is denied.  

3.  Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

In May, 2013, the Veteran was given a VA PTSD examination.  While the examiner found the Veteran had combat stressors, he did not meet the criteria for a diagnosis of PTSD.  

The Veteran has reported numerous times that he received a diagnosis of PTSD from VA in Oakland, California.  Most of the Veteran's records for this claim involve the Iowa City, Iowa VA and its regional offices, such as Bettendorf and Rock Island / Moline.  Historically, "Oakdale, Iowa" was a research area located a few miles from the Iowa City VA in Coralville, Iowa- where VA outpatient facilities are also located.  The claims file does not document that attempts have been made to obtain records from these facilities.

Further, the Veteran testified before the Board that he once attempted to file a claim with the Social Security Administration (SSA) upon his claimed PTSD diagnosis.  VA has not attempted to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain decisions and underlying medical records from SSA pertaining to any application by the Veteran for disability benefits.  

2.  Obtain any records of the Veteran's treatment from VA facilities in Oakland, California and any outstanding records from the Iowa City VA Health Care System, including the Coralville Outpatient Clinic.  

3.  If newly received records show reports of PTSD, afford the Veteran a new examination to determine whether he has PTSD attributable to an in-service stressor, including fear of hostile military action or participation in combat.  

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return he case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


